Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on May 19, 2022.  There are seventeen claims pending and thirteen claims under consideration. Claims 2, 5 and 6 have been cancelled.  Claims 16-20 have been withdrawn as claims directed to non-elected inventions. This is the sixth action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Interpretation – 112, 6th paragraph
	In the previous office action dated December 20, 2021, Examiner discussed the claim interpretation aspect under 112(f). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —-An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Examiner noted that claim 1 was to be properly treated as a means plus function claim, however the remaining claims were not as they did not fulfill the three prong test.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) — the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”: and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 1 of the instant application has been determined to meet the three prong test of U.S.C. 112(f). The Applicants argued the Office looked to claim 1 and the Specification first, before looking to the remaining claims and applying the three prong test. This is incorrect. The claims have been looked at first outside of the purview of the Specification. 
For example, if we apply the three prong test to claim 3 we come to this analysis: Prong A requires the claim limitation uses the term “means” or “step” or a term used as a substitute for "means" that is a generic placeholder for performing the claimed function. Claim 3 recites the term “inhibitory means.” The claim recites “means” which creates a presumption that 112(f) is invoked. 
Second, Prong B states that the term “means” or “step” or the generic placeholder is modified by functional language, (emphasis added) typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. Claim 3 recites the term “wherein the inhibitory means is a 5-halogenpyrimidine diamine means or a 5-alkylpyrimidine diamine means. Prong B is vague as to whether it has been met. Claim 3 does not appear to be modified by functional language. First, the term “inhibitory means” is not followed by the typical word “for” or “such that” or another linking word or phrase. Second, the term “5-halogenpyrimidine diamine means or a 5-alkylpyrimidine diamine means” does not appear to be functional language per se. It appears to be structural language describing a portion of the composition’s structure. 
Prong C states that the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. As has been argued in the past, while the entire chemical compound has not been defined in any one of these dependent claims, the Examiner feels that a sufficient structural portion of the structure has been defined. If a 5-halogenpyrimidine diamine compound or a 5-alkylpyrimidine diamine compound can inhibit JAK, then it seems apparent the generic placeholder is modified by sufficient structure. 
The Examiner feels the above arguments could be made for all of the remaining dependent claims against invoking 112(f) for the claims. No new matter permitted. Appropriate correction is required.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are for example: “5-halogenpyrimidine diamine means or a 5-alkylpyrimidine diamine means in claim 3.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 were previously rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites all means of performing the claimed function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	Applicants argued that claims 2-15 were not single means claims as claim 1 contained the additional element of a “pharmaceutically acceptable carrier.” The argument states each of the dependent claims also requires a pharmaceutically acceptable carrier as a result of depending from claim 1. Therefore, each of the dependent claims is directed to a combination, and hence are properly considered means plus function claims.
	The Examiner does not find this argument persuasive. The Examiner directs the Applicants to the first line of MPEP 2164.08(a) which states the following:
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (emphasis added)
The Examiner notes in claim 3 for example, that there is a single means plus function recitation of “…the inhibitory means is a 5-halogenpyrimidine diamine means or a 5-alkylpyrimidine diamine means…”. While claim 3 is properly dependent upon claim 1, there is no “combination with another recited element of means”. The “pharmaceutically acceptable carrier” does not qualify as another recited element of means. Only if an additional means element was recited in claim 1 or claim 3 would this be a proper means plus function claim. In the present application, each of claims 4 and 7-15 presents a single means plus function recitation, similar to claim 3, as the only limitation of the claim. While they all properly depend from claim 1, there is not another recited element of means present between the independent and dependent claims. No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for where the pharmaceutical composition is a pharmaceutical composition of Formula I, where Z1 is CH or CR2; Z2 is H; R3 is H; C1-6alkyl or C1-6haloalkyl; R4 is H; and R5 is halo or optionally substituted C1-6alkyl; does not reasonably provide enablement for all of the other Z and R groups listed within the Specification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Applicants have previously argued that the Examiner incorrectly interpreted whether all Z and R variables are to be included in the claim’s broadest reasonable interpretation. Applicants argued that the Z and R variables were stated in the Specification and are to be included. Additionally, equivalents of these terms should also be included. While this explanation does appear to be prima facie correct for claim 1, the remaining claims 3, 4 and 7-15 have been determined to not meet the threshold to be treated as product by process claims under USC 112, 6th paragraph. 
For ascertaining the broadest reasonable interpretation of claim 1 under U.S.C. 112, sixth paragraph, both the structure and its equivalents in the Specification may be used. However, after determining the broadest reasonable interpretation of a claim, the Examiner must still evaluate the application for compliance with U.S.C. 112, first paragraph. In the prior action, the Examiner concluded prior that the specification, was enabled for a pharmaceutical composition of Formula I, where Z1 is CH or CR2; Z2 is H; R3 is H; C1-6alkyl or C1-6haloalkyl; R4 is H; and R5 is halo or optionally substituted C1-6alkyl; but did not reasonably provide enablement for all of the other Z and R groups listed within the Specification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	 MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Double Patenting
	The Applicants have requested that the double patenting rejection be withdrawn until the proper analysis of whether all claims are to be treated as means plus function occurs. The Examiner agrees that the double patenting rejection should be held in abeyance until this issue is resolved.
Conclusion
	Claims 1, 3, 4 and 7-15 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699